DETAILED ACTION
This is in response to Applicant’s reply dated 7/28/22.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
As per Applicant’s amendment, the rejection of claims 1 and 15 on grounds of nonstatutory double patent as unpatentable over claims 1 and 9 of copending Application No. 17/235,628 (reference application) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Kim (WO 2017/222351, included in IDS) with bona-fide English Translation (US 2020/0322924) in view of Moon et al. (CN 114051703; copy attached) hereafter Moon.

Regarding Claim 1 (Currently Amended),
A method for data transmission, applied to a terminal device, the method comprising: 

determining a basic parameter set adopted for a first sidelink (SL) channel [Kim: 0099; a method of allocating a resource pool differently according to a communication range may consider the following methods 1-1 to 1-5; 0097; when a long range communication and a short range communication coexist, a method of allocating a different resource pool to each range is proposed; 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool; here, if the UE1 is in a connection range of a base station, the UE1 can be informed of the resource pool by the base station; 0100; Method 1-1: Configure a resource pool according to a transmission power range; 0101; Method 1-2: Configure a resource pool according to a size of a Tx message; 0102;  Method 1-3: Configure a resource pool according to a value of a Tx MCS; 0103; Method 1-4: Configure a resource pool according to the number of transmissions/retransmissions; 0104; Method 1-5: Configure a resource pool according to a multiple access scheme, a transmission time interval (TTI) length, or a subcarrier spacing value]; and 

performing data transmission on the first SL channel based on the basic parameter set [Kim: 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool].

However, Kim does not teach that the basic parameter set adopted for the first SL channel is the same as that for the uplink data, such that a cyclic prefix (CP) length in the basic parameter set for the first SL channel is the same as that for the uplink data.
POSITA would have considered the teachings of Moon for incorporation in Kim because they are in the same art area of sidelink communication.

Moon teaches:
	wherein the first STL channel is transmitted on first carrier that is configured to transmit uplink data, the basic parameter set adopted for the first SL channel is the same as that for the uplink data, such that a cyclic prefix (CP) length in the basic parameter set for the first SL channel is the same as that for the uplink data [Moon: p. 5; in a communication system to which a Cyclic Prefix (CP) -based OFDM waveform technique is applied, the parameter set may include a subcarrier spacing and a CP length (or CP type); p. 8; for high speed switching between the sidelink (i.e., PC5 interface) and the Uu interface, the sidelink bandwidth portion (e.g., the activated sidelink bandwidth portion) may be configured with the same set of parameters as the Uu uplink bandwidth portion (e.g., the Uu activated uplink bandwidth portion) and/or the Uu downlink bandwidth portion (e.g., the Uu activated downlink bandwidth portion); p. 13; in an exemplary embodiment, a parameter set (hereinafter referred to as 'first parameter set') used for transmission of the PSFCH may be the same as a parameter set (hereinafter referred to as 'second parameter set') used for transmission of the PUCCH (or PUSCH). For example, the first set of parameters may be a set of parameters of the (active) side link bandwidth part. For example, the second parameter set may be a parameter set of the upstream bandwidth part, one parameter set determined in the parameter sets of the upstream and downstream bandwidth parts, and the like].
Note:
Same parameter set means same length of cyclic prefix.

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Kim and Moon in order to perform high speed switching between the side link (i.e., PC5 interface) and the Uu interface [Moon: p. 8].

Regarding Claim 2,
wherein determining the basic parameter set adopted for the first SL channel comprises: determining the basic parameter set adopted for the first SL channel according to a corresponding relationship [Kim: 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit].

Regarding Claim 3,
wherein determining the basic parameter set adopted for the first SL channel according to the corresponding relationship comprises: when a resource in a first resource pool is used for the first SL channel, determining a first basic parameter set among at least one basic parameter set as the basic parameter set adopted for the first SL channel based on the first resource pool and a first corresponding relationship [Kim: 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool], 

wherein the first corresponding relationship is a corresponding relationship between at least one resource pool and the at least one basic parameter set [Kim: 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit].

Regarding Claim 4,
wherein determining the basic parameter set adopted for the first SL channel according to the corresponding relationship comprises: 
when the first SL channel is transmitted on a first carrier, determining the first basic parameter set among the at least one basic parameter set as the basic parameter set adopted for the first SL channel based on the first carrier and a second corresponding relationship, wherein the second corresponding relationship is a corresponding relationship between at least one carrier and the at least one basic parameter set [Kim: 0097; when a long range communication and a short range communication coexist, a method of allocating a different resource pool to each range is proposed; 0099; a method of allocating a resource pool differently according to a communication range may consider the following methods 1-1 to 1-5; here, when a resource pool is allocated differently per communication range or communication message, a resource pool may be mapped to a different carrier; 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit].

Regarding Claim 5,
Kim teaches:.
wherein the first carrier is configured to transmit uplink data [Kim: 0099; when a resource pool is allocated differently per communication range or communication message, a resource pool may be mapped to a different carrier]; and 

However, Kim does not explicitly teach adopting a same basic parameter set for the first SL channel as that for the uplink data.

Moon teaches: 
determining the first basic parameter set among the at least one basic parameter set as the basic parameter set adopted for the first SL channel based on the first carrier and the second corresponding relationship comprises: adopting a same basic parameter set for the first SL channel as that for the uplink data [Moon: p. 8; for high speed switching between the sidelink (i.e., PC5 interface) and the Uu interface, the sidelink bandwidth portion (e.g., the activated sidelink bandwidth portion) may be configured with the same set of parameters as the Uu uplink bandwidth portion (e.g., the Uu activated uplink bandwidth portion) and/or the Uu downlink bandwidth portion (e.g., the Uu activated downlink bandwidth portion); p. 13; in an exemplary embodiment, a parameter set (hereinafter referred to as 'first parameter set') used for transmission of the PSFCH may be the same as a parameter set (hereinafter referred to as 'second parameter set') used for transmission of the PUCCH (or PUSCH). For example, the first set of parameters may be a set of parameters of the (active) side link bandwidth part. For example, the second parameter set may be a parameter set of the upstream bandwidth part, one parameter set determined in the parameter sets of the upstream and downstream bandwidth parts, and the like].
Note:
Same parameter set means same length of cyclic prefix.

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Kim and Moon in order to perform high speed switching between the side link (i.e., PC5 interface) and the Uu interface [Moon: p. 8].

Regarding Claim 6,
wherein determining the basic parameter set adopted for the first SL channel according to the corresponding relationship comprises: when the first SL channel is a first-type SL channel, determining a first basic parameter set among the at least one basic parameter set as the basic parameter set adopted for the first SL channel based on the first-type SL channel and a third corresponding relationship, wherein the third corresponding relationship is a corresponding relationship between at least one type of channels and the at least one basic parameter set [Kim: 0097; when a long range communication and a short range communication coexist, a method of allocating a different resource pool to each range is proposed; 0081; content of a D2D signal can be classified as follows; and, a separate resource pool may be configured for each content; 0082; Scheduling Assignment (SA) (or sidelink control channel): signal including information such as a location of a resource used for transmission of a following D2D data channel by each transmitting (Tx) UE, a Modulation and Coding Scheme (MCS) required for demodulation of a data channel, an MIMO transmission methodology and the like; 0083; D2D data channel (sidelink shared channel): a resource pool configured with a resource used in transmitting user data by a Tx UE using a resource designated through SA; 0084; Discovery message (or sidelink discovery channel): a resource pool for a message through which a Tx UE enables an adjacent UE to discover the Tx UE itself by transmitting information such as an ID of the Tx UE and the like; 0085; synchronization signal/channel (or, sidelink synchronization signal, sidelink broadcast channel): a resource pool for a signal/channel to achieve an object that a Tx UE transmits a synchronization signal and information related to synchronization to enable an Rx (receiving) UE to match up time/frequency synchronization with that of the Tx UE].

Regarding Claim 7,
A terminal device, comprising: 
a processor, configured to determine a basic parameter set adopted for a first sidelink (SL) channel; and a transceiver, configured to perform data transmission on the first SL channel based on the basic parameter set [Kim: 0099; a method of allocating a resource pool differently according to a communication range may consider the following methods 1-1 to 1-5; 0097; when a long range communication and a short range communication coexist, a method of allocating a different resource pool to each range is proposed; 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool; here, if the UE1 is in a connection range of a base station, the UE1 can be informed of the resource pool by the base station; 0100; Method 1-1: Configure a resource pool according to a transmission power range; 0101; Method 1-2: Configure a resource pool according to a size of a Tx message; 0102;  Method 1-3: Configure a resource pool according to a value of a Tx MCS; 0103; Method 1-4: Configure a resource pool according to the number of transmissions/retransmissions; 0104; Method 1-5: Configure a resource pool according to a multiple access scheme, a transmission time interval (TTI) length, or a subcarrier spacing value].

However, Kim does not teach that the basic parameter set adopted for the first SL channel is the same as that for the uplink data, such that a cyclic prefix (CP) length in the basic parameter set for the first SL channel is the same as that for the uplink data.

POSITA would have considered the teachings of Moon for incorporation in Kim because they are in the same art area of sidelink communication.

Moon teaches:
wherein the first STL channel is transmitted on first carrier that is configured to transmit uplink data, the basic parameter set adopted for the first SL channel is the same as that for the uplink data, such that a cyclic prefix (CP) length in the basic parameter set for the first SL channel is the same as that for the uplink data [Moon: p. 5; in a communication system to which a Cyclic Prefix (CP) -based OFDM waveform technique is applied, the parameter set may include a subcarrier spacing and a CP length (or CP type); p. 8; for high speed switching between the sidelink (i.e., PC5 interface) and the Uu interface, the sidelink bandwidth portion (e.g., the activated sidelink bandwidth portion) may be configured with the same set of parameters as the Uu uplink bandwidth portion (e.g., the Uu activated uplink bandwidth portion) and/or the Uu downlink bandwidth portion (e.g., the Uu activated downlink bandwidth portion); p. 13; in an exemplary embodiment, a parameter set (hereinafter referred to as 'first parameter set') used for transmission of the PSFCH may be the same as a parameter set (hereinafter referred to as 'second parameter set') used for transmission of the PUCCH (or PUSCH). For example, the first set of parameters may be a set of parameters of the (active) side link bandwidth part. For example, the second parameter set may be a parameter set of the upstream bandwidth part, one parameter set determined in the parameter sets of the upstream and downstream bandwidth parts, and the like].
Note:
Same parameter set means same length of cyclic prefix.

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Kim and Moon in order to perform high speed switching between the side link (i.e., PC5 interface) and the Uu interface [Moon: p. 8].

Regarding Claim 8,
wherein the processor is configured to determine the basic parameter set adopted for the first SL channel according to a corresponding relationship [Kim: 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit].

Regarding Claim 9,
wherein the processor is configured to, when a resource in a first resource pool is used for the first SL channel, determine a first basic parameter set among at least one basic parameter set as the basic parameter set adopted for the first SL channel based on the first resource pool and a first corresponding relationship [Kim: 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool], 

wherein the first corresponding relationship is a corresponding relationship between at least one resource pool and the at least one basic parameter set [Kim: 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit].

Regarding Claim 10,
wherein the processor is configured to, when the first SL channel is transmitted on a first carrier, determine the first basic parameter set among the at least one basic parameter set as the basic parameter set adopted for the first SL channel based on the first carrier and a second corresponding relationship, wherein the second corresponding relationship is a corresponding relationship between at least one carrier and the at least one basic parameter set [Kim: 0097; when a long range communication and a short range communication coexist, a method of allocating a different resource pool to each range is proposed; 0099; a method of allocating a resource pool differently according to a communication range may consider the following methods 1-1 to 1-5; here, when a resource pool is allocated differently per communication range or communication message, a resource pool may be mapped to a different carrier; 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit].

Regarding Claim 11,
Kim teaches:
wherein the first carrier is configured to transmit uplink data [Kim: 0099; when a resource pool is allocated differently per communication range or communication message, a resource pool may be mapped to a different carrier]; and 

However, Kim does not explicitly teach adopting a same basic parameter set for the first SL channel as that for the uplink data.

Moon teaches:
the processor is configured to determine that a same basic parameter set, as that for the uplink data, is adopted for the first SL channel [Moon: p. 8; for high speed switching between the sidelink (i.e., PC5 interface) and the Uu interface, the sidelink bandwidth portion (e.g., the activated sidelink bandwidth portion) may be configured with the same set of parameters as the Uu uplink bandwidth portion (e.g., the Uu activated uplink bandwidth portion) and/or the Uu downlink bandwidth portion (e.g., the Uu activated downlink bandwidth portion); p. 13; in an exemplary embodiment, a parameter set (hereinafter referred to as 'first parameter set') used for transmission of the PSFCH may be the same as a parameter set (hereinafter referred to as 'second parameter set') used for transmission of the PUCCH (or PUSCH). For example, the first set of parameters may be a set of parameters of the (active) side link bandwidth part. For example, the second parameter set may be a parameter set of the upstream bandwidth part, one parameter set determined in the parameter sets of the upstream and downstream bandwidth parts, and the like].
Note:
Same parameter set means same length of cyclic prefix.

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Kim and Moon in order to perform high speed switching between the side link (i.e., PC5 interface) and the Uu interface [Moon: p. 8].

Regarding Claim 12,
wherein the processor is configured to, when the first SL channel is a first-type SL channel, determine a first basic parameter set among the at least one basic parameter set as the basic parameter set adopted for the first SL channel based on the first-type SL channel and a third corresponding relationship, wherein the third corresponding relationship is a corresponding relationship between at least one type of channels and the at least one basic parameter set [Kim: 0097; when a long range communication and a short range communication coexist, a method of allocating a different resource pool to each range is proposed; 0081; content of a D2D signal can be classified as follows; and, a separate resource pool may be configured for each content; 0082; Scheduling Assignment (SA) (or sidelink control channel): signal including information such as a location of a resource used for transmission of a following D2D data channel by each transmitting (Tx) UE, a Modulation and Coding Scheme (MCS) required for demodulation of a data channel, an MIMO transmission methodology and the like; 0083; D2D data channel (sidelink shared channel): a resource pool configured with a resource used in transmitting user data by a Tx UE using a resource designated through SA; 0084; Discovery message (or sidelink discovery channel): a resource pool for a message through which a Tx UE enables an adjacent UE to discover the Tx UE itself by transmitting information such as an ID of the Tx UE and the like; 0085; synchronization signal/channel (or, sidelink synchronization signal, sidelink broadcast channel): a resource pool for a signal/channel to achieve an object that a Tx UE transmits a synchronization signal and information related to synchronization to enable an Rx (receiving) UE to match up time/frequency synchronization with that of the Tx UE].

Regarding Claim 13,
wherein the processor is configured to determine the basic parameter set adopted for the first SL channel based on indication information of a second channel [Kim: 0110; according to the combinations of the methods 1-1 to 1-4, a power value, message, MCS or retransmission number applicable to a specific V2X device is defined by being combined with a single parameter, and a power value, message, MCS or retransmission number associated with a specific parameter included in information (e.g., indicator) indicating a resource pool may be configured to be recognizable by a UE; 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool; here, if the UE1 is in a connection range of a base station, the UE1 can be informed of the resource pool by the base station].

Regarding Claim 14,
wherein, when the second channel comprises first indication information, the processor is configured to determine the basic parameter set adopted for the first SL channel based on the first indication information, the first indication information being configured to indicate the basic parameter set adopted for the first SL channel [Kim: 0110; according to the combinations of the methods 1-1 to 1-4, a power value, message, MCS or retransmission number applicable to a specific V2X device is defined by being combined with a single parameter, and a power value, message, MCS or retransmission number associated with a specific parameter included in information (e.g., indicator) indicating a resource pool may be configured to be recognizable by a UE; 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool; here, if the UE1 is in a connection range of a base station, the UE1 can be informed of the resource pool by the base station].

Regarding Claim 15,
A network device, comprising: 

a processor, configured to determine configuration information, the configuration information being configured for a terminal device to determine a basic parameter set adopted for a first sidelink (SL) channel; and a transceiver, configured to send the configuration information to the terminal device [Kim: 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool; here, if the UE1 is in a connection range of a base station, the UE1 can be informed of the resource pool by the base station; 0087; a resource allocation methodology (e.g., whether a transmission resource of an individual signal is designated to an individual Tx UE by an eNB); 0088; a method for an eNB to directly indicate a transmission resource of a D2D Tx UE in D2D communication is defined as Mode 1; and, a method for a UE to directly select a transmission resource, when a transmission resource region is configured in advance or an eNB designates a transmission resource region, is defined as Mode 2; in case of D2D discovery, a case that an eNB directly indicates a resource is defined as Type 2; and, a case that a UE directly selects a transmission resource from a previously configured resource region or a resource region indicated by an eNB is defined as Type 1].

However, Kim does not teach that the basic parameter set adopted for the first SL channel is the same as that for the uplink data, such that a cyclic prefix (CP) length in the basic parameter set for the first SL channel is the same as that for the uplink data.

POSITA would have considered the teachings of Moon for incorporation in Kim because they are in the same art area of sidelink communication.

Moon teaches:
wherein the first STL channel is transmitted on first carrier that is configured to transmit uplink data, the basic parameter set adopted for the first SL channel is the same as that for the uplink data, such that a cyclic prefix (CP) length in the basic parameter set for the first SL channel is the same as that for the uplink data [Moon: p. 5; in a communication system to which a Cyclic Prefix (CP) -based OFDM waveform technique is applied, the parameter set may include a subcarrier spacing and a CP length (or CP type); p. 8; for high speed switching between the sidelink (i.e., PC5 interface) and the Uu interface, the sidelink bandwidth portion (e.g., the activated sidelink bandwidth portion) may be configured with the same set of parameters as the Uu uplink bandwidth portion (e.g., the Uu activated uplink bandwidth portion) and/or the Uu downlink bandwidth portion (e.g., the Uu activated downlink bandwidth portion); p. 13; in an exemplary embodiment, a parameter set (hereinafter referred to as 'first parameter set') used for transmission of the PSFCH may be the same as a parameter set (hereinafter referred to as 'second parameter set') used for transmission of the PUCCH (or PUSCH). For example, the first set of parameters may be a set of parameters of the (active) side link bandwidth part. For example, the second parameter set may be a parameter set of the upstream bandwidth part, one parameter set determined in the parameter sets of the upstream and downstream bandwidth parts, and the like].
Note:
Same parameter set means same length of cyclic prefix.

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Kim and Moon in order to perform high speed switching between the side link (i.e., PC5 interface) and the Uu interface [Moon: p. 8].

Regarding Claim 16,
wherein the transceiver is configured to configure at least one basic parameter set for the terminal device [Kim: 0079; here, if the UE1 is in a connection range of a base station, the UE1 can be informed of the resource pool by the base station].

Regarding Claim 17,
wherein the configuration information is configured to indicate at least one of: a first corresponding relationship between at least one resource pool and the at least one basic parameter set; a second corresponding relationship between at least one carrier and the at least one basic parameter set; a third corresponding relationship between at least one type of channels and the at least one basic parameter set; a fourth corresponding relationship between at least one feature of services to be transmitted and the at least one basic parameter set; and a fifth corresponding relationship between at least one synchronization source type and the at least one basic parameter set [Kim: 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool; here, if the UE1 is in a connection range of a base station, the UE1 can be informed of the resource pool by the base station].

Regarding Claim 18,
wherein the first SL channel is a physical sidelink shared channel (PSSCH), or a physical sidelink control channel (PSCCH) or a physical sidelink broadcast channel (PSBCH) [Kim: 0081; content of a D2D signal can be classified as follows; and, a separate resource pool may be configured for each content; 0082; Scheduling Assignment (SA) (or sidelink control channel): signal including information such as a location of a resource used for transmission of a following D2D data channel by each transmitting (Tx) UE, a Modulation and Coding Scheme (MCS) required for demodulation of a data channel, an MIMO transmission methodology and the like; 0083; D2D data channel (sidelink shared channel): a resource pool configured with a resource used in transmitting user data by a Tx UE using a resource designated through SA].

Regarding Claim 19,
wherein the transceiver is configured to send indication information to the terminal device through a second channel [Kim: 0110; according to the combinations of the methods 1-1 to 1-4, a power value, message, MCS or retransmission number applicable to a specific V2X device is defined by being combined with a single parameter, and a power value, message, MCS or retransmission number associated with a specific parameter included in information (e.g., indicator) indicating a resource pool may be configured to be recognizable by a UE; 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool; here, if the UE1 is in a connection range of a base station, the UE1 can be informed of the resource pool by the base station].

Regarding Claim 20,
wherein the second channel comprises first indication information, and the first indication information is configured to indicate the basic parameter set adopted for the first SL channel [Kim: 0110; according to the combinations of the methods 1-1 to 1-4, a power value, message, MCS or retransmission number applicable to a specific V2X device is defined by being combined with a single parameter, and a power value, message, MCS or retransmission number associated with a specific parameter included in information (e.g., indicator) indicating a resource pool may be configured to be recognizable by a UE; 0079; UE1 may operate in a manner of selecting a resource unit corresponding to a specific resource from a resource pool meaning a set of a series of resources and transmitting a D2D signal using the corresponding resource unit; UE2 that is an Rx UE may receive a configuration of a resource pool for the UE1 to transmit a D2D signal and detect a signal of the UE1 within the corresponding resource pool; here, if the UE1 is in a connection range of a base station, the UE1 can be informed of the resource pool by the base station].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468